El Juez Asociado Sr. Herxáxdez,
emitió la opinión del tribunal.
Con fecha 15 de diciembre de 1903, el abogado Don Pascasio Fajardo, en representación del menor Don Jo-sé del Carmen Domingo Carreras é Yrizarry, asistido éste de su defensor Don Antonio de iguales apellidos, presentó demanda ante el Tribunal de Distrito de Ma-yagüez, contra Don Lorenzo Carreras y Don Ramón Frontera, en que estableció como hechos: que Don Juan Lorenzo Carreras y Yélez, casó con Da. María Monserrate Yrizarry, en 29 de octubre de 1873, en cuyo matrimonio procrearon varios hijos, entre ellos, el demandante y su defensor: que en 9 de febrero de 1891 falleció la Da. María Monserrate Yrizarry, habiendo sido declarados herederos abintestato de la misma su viudo é hijos, por'auto de la re-ferida corte de 20 de julio de 1903; que sin haberse prac-ticado diligencias para el arreglo testamentario de Da. María Monserrate Yrizarry, el demandado Don Ramón-Frontera, en 1 de marzo de 1899, indujo dolosa y malicio-*232sámente al otro demandado Carreras, a que Je constituye-ra hipoteca sobre los bienes pertenecientes á la sociedad conyugal Yrizarry Carreras, teniendo conocimiento per-fecto de que tal contrato no podía ni debía otorgarse por Carreras, toda vez que los bienes dejados al falle-cimiento de su consorte, no habían sido divididos en la forma- legal procedente; que la finca gravada por Carre-ras á .favor de Frontera, fue adquirida por aquél median-te permuta con Don Hilario Angleró y Coaseut, celebrada en 9 do mayo de 1888, cuando Carreras estaba casado con Doña María Monserrate Yrizarry: que Frontera, cedió á Don Domingo Rullán algunos de los plazos hipotecarios del crédito que le' constituyera Carreras en 1 de marzo de 1899, y mediante esa cesión, siguió Rullán contra Ca-rreras procedimiento sumarísimo, en el que le fueron adjudicados los bienes hipotecados, despojándose así al demandante del haber hereditario que le correspondía por fallecimiento de su madre; y que habiendo pasado el inmueble á la propiedad de Rullán, que no había in-tervenido en el contrato de hipoteca, é inscribió en el Registro de la' Propiedad la cesión de los plazos hipo-tecarios, no podía invalidarse la adjudicación. Invocó el demandante como fundamentos de derecho, los artí-culos 164, 1259, 1261, 1302, 1303, 1304 y 1307 del Có-digo Civil antiguo, los 139 y-205 de la Ley Hipotecaria, y el 2010 de la antigua Ley-de Enjuiciamiento Civil; y concluyó con la súplica de ■ que se declarara nula en su día la escritura de hipoteca otorgada por Carreras á favor de Frontera, en 1 de marzo de 1899, ante el Notario de San Germán Don José R. Nazario de Figueroa, y por ende, nula la inscripción de dicho título, y toda vez que los bienes sujetos á hipotecas han pasado por adjudicación á tercera persona, ó sea á Don Domingo Rullán, y su inscripción no puede ser anulada, á- tenor de lo que dispone el artículo 34 de la Ley Hipóte-*233caria, condenar á Frontera á instituir al demandante los frutos percibidos, ascendentes á 150 quintales de café, y al pago de 9,000 dollars, en que ambos demandados, de. mutuo acuerdo, tasaron la finca, con más los intereses desde la feclia de la adjudicación, y las costas del juicio á cargo de Frontera.
Don Ramón Frontera, al contestar la demanda por medio del Letrado Don José de Diego, se opuso á ella, y alegó que ni afirmaba ni negaba los Lechos relativos al matrimonio de Don Lorenzo Carreras y Doña María Monserrate Yrizarry, á la procreación de varios hijos en su matrimonio, al fallecimiento de Doña María Mnn-serrate Yrizarry, y á la declaratoria de herederos de la misma, si bien aceptaba las resultancias de las' pruebas' que se presentaran para justificarlo; que negaba en ab-soluto, que Frontera hubiese inducido á Carreras con dolo y malicia al otorgamiento de la escritura hipotecaria formalizada en primero de marzo de 1899; que al ad-quirir Carrera la finca de que se trata, era casado, y también lo era al constituir sobre dicha finca la cues-tionada hipoteca, después de recibir de Frontera el valor garantizado en el contrato'; que si Carreras, al adquirir la finca, estaba casado con Doña Monserrate Yrizarry, y al hipotecarla había contraído nuevas nupcias con otra persona, recibiendo el dinero de Frontera y gravando la finca con perjuicio cie los hijos del primer matrimonio, eso, en el caso de haber ocurrido, correría únicamente á cargo y (menta de .la responsabilidad y de la malicia del deudor, hipotecante; que Carreras aparecía en el Re-gistro de la propiedad de San G-ermán con derecho para enagenar la finca mencionada, sin que allí constara en forma alguna el pretendido derecho del demandante en la propiedad de la finca; que Carreras había Vendido últimamente á Don Ruperto Hernández Pascual, por es-critura pública de 16 de septiembre de 1903, la ..finca *234ele que se trata, sm intervención alguna del demandante, con ánimo, sin duda, -de perjudicar al cesionario de la hipoteca Don Domingo'Rullán, que estaba y& ejecutan-do la finca hipotecada, la cual fué adjudicada al acreedor en pago y por precio de 2,400 dollars, importe de su crédito; y que el contrato de hipoteca, cuya nulidad se pretendía, fué celebrado en 1 de marzo de 3899, y desde esa fecha á la de la demanda, 15 de diciembre, de 1903, habían transcurrido cuatro años, nueve meses y quince días. Invocó como fundamentos de derecho, los artí-culos 1268 y 1275 del Código refoimaclo,- 3^ los 34 y 36 de la Ley Hipotecaria, y concluyó con la'súplica de que en definitiva se declarara sin lugar la demanda con las costas á la parte actora.
De las pruebas practicadas aparece:
1. — Que por auto de la corte de Mayagiiez, de 20 de julio de 1903, fueron declarados herederos de Doña Ma-ría Monserrate Yrizarry, fallecida en 10 de febrero, de 3.891, sus hijos nombrados Juan Lorenzo, Ramón Domingo, Juan Antonio, María Dolores Filomena, y José del Carmen Domingo Carreras é Yrizarry, habidos en matrimonio con Don Juan Lorenzo Carreras, y este úl-timo en la cuota vidual correspondiente.
2. — Que por auto de la misma corte de Mayagiiez de 10 de noviembre de 1903, don Antonio Carreras é Yri-zarry, fué nombrado defensor de su hermano el menor José, del Carmen Domingo de los mismos apellidos, para que le representara en el juicio que había de promover contra Don Ramón Frontera, Don Domingo Rullán y Don Juan Lorenzo Carreras, sobre derechos que le fue-ron lesionados de su haber materno.
3. — Que por escritura pública de 5 de junio de 1874, Don Eugenio Comas vendió á Don Juan Lorenzo Ca-rreras, casádo ya éste, y obrando en nombre propio y de su hermano el Pbro. Don Antonio Ramos Colón, un *235cuerpo de terreno de cien cuerdas de extension próxi-mamente, bajo los puntos y linderos que en dicho docu-mento se expresan, y por valor ya recibido de quince mil pesetas.
4. — Que por otra escritura pública de 9 de mayo de 1888, Don Juan Lorenzo Carreras, de estado casado, per-mutó la misma finca adquirida, que ya era toda de su propiedad, por haber adquirido la parte correspondien-te al Pbro. Damos Colón, por otra de Don Hilarión Angleró y Coascut, con cabida de 45 cuerdas, sita en el barrio de Maricao, afuera, del término Municipal cíe Maricao, siendo de notar, que en esa escritura de per-muta entre otras cosas se hizo constar que Carreras, por otra escritura pública de 2 de abril de 1878, declaró haber recibido la cantidad de mil novecientos sesenta y un pesos doce centavos, á que ascendió el haber de sus menores hijos Doña María José y Doña María Emilia del Carmen, cuya suma debía entregarles cuando cum-plieran su mayor edad, garantizando esa obligación con hipoteca sobre la mencionada estancia de cien cuerdas, la que había de trasladarse á la otra finca de 40 cuerdas, á virtud de autorización concedida al efecto por el Juez de Primera Instancia de San Germán en auto de 26 de abril de 1888.
5. — Que por escritura pública de 1 de marzo de 1899, Don Juan Lorenzo Carreras, casado, hipotecó á favor de Don Ramón Frontera la finca que por título de per-muta había adquirido de Don Hilarión Angleró y Coas-cut, en 9 de marzo de 1888.
6. — Que la escritura pública de permuta otorgada por Carreras y Angleró en 9 de marzo de 1888, fue inscrita en el Registro de la Propiedad de San Germán, con fe-cha 14 del mismo mes.
7. — Que la finca de 40 cuerdas adquirida de Angleró por Carreras, fue adjudicada por- la corte de Ma-*236yagiiez, en auto de 22 de octubre de .1903 á Don Domingo Bullan, cesionario de Frontera, en diligencias sumarias de ejecución, habiéndose inscrito el dominio adquirido por Bullán en el Begistro de la .Propiedad de San Germán, con fecha 26 de diciembre del mismo año.
No consignamos el resultado de la prueba testifical por estimarlo innecesario para la resolución final del litigio.
La Gorte de Distrito de Mayagüez, dictó sentencia en 2 de noviembre del año próximo pasado, que copiada á la letra, dice así:
“Sentencia. — En la Corte de Distrito del Distrito Judicial de. Mayagüez, P. R., José- del Carmen Domingo Carreras é Yrizarry, v. Lorenzo Carreras y Ramón Frontera. — Civil No. 35. — Nulidad de inscripción. — Ee-nteaieia inscrita noviembre 2- ’04. — El 31 -de octubre de 1904, se llamó esta causa para juicio por su orden de señala-miento : comparecieron., el demandante y el 'demandado Ramón Fron-tera por sus abogados y anunciaron estar listos. — El otro demandado, Lorenzo Carreras, á pesar de haber sido debidamente citado, no com-pareció y fu ó declarado e.n rebeldía. — La Corte, después de oir las pruebas practicadas y los informes de las partes, reservó su de-cisión, y hoy 2 de; noviembre de 1904, declara que la Ley y los hechos están en contra 'del demandante, y que éste no obtenga nada de los demandados y vayan libres de toda reclamación respecto de esta demanda y que se libre mandamiento al Marshal para satisfacer esta sentencia. — Isidoro Soto Nussa, Juez. — Testifico Win. Falbe, Se-cretario. ’ ’
Contra esa sentencia interpuso la representación del demandante .recurso de apelación y tramitado dicho re-curso ante esta Corte Suprema, ambas partes alegaron por escrito y oralmente, cuanto han estimado conducen-te á la defensa de sus respectivas pretensiones, siendo de notar que el letrado del demandante, en su alegato, ha manifestado que los daños y perjuicios no son de tanta trascendencia como-se fijan'en la demanda, pues como la finca hipotecada tiene el carácter de ganancial, pertenece, en cuanto á una mitad, al demandado Carre-ras, y en cuanto á la otra mitad, á los herederos de Doña *237María Monserrate Yrizarry, uno de los cuales es el ape-lante, de modo que la indemnización debe quedar redu-cida á 4,500 dollars, mitad del valor en que fue tasada la finca, y al interés legal de esa suma á contar desde la fecha de la' adjudicación de aquélla á un tercero, ó sea á Rufián; á lo cual es de agregarse que también el letrado del demandante' ha expresado en su alegato, que siendo un hecho cierto que Carreras recibió de Frontera el importe de la hipoteca, y no siendo justo que una de las partes se beneficie con perjuicio de la otra, Carreras es el primeramente obligado á indemnizar á los perjudi-cados, y subsidiariamente á Frontera, de modo que debe declararse con lugar la demanda, condenando á Carreras, y subsidiariamente á Frontera, á pagar al demandante y demás herederos de la Yrizarry, 4,500 dollars, valor de la finca hipotecada, y los intereses legales de esa suma, á contar desde la adjudicación de ella á un tercero. Examinados bajo el punto de vista legal, los hechos pues-tos á discusión en el presente litigio, obsérvase, desde lue-go, que la parte aetora no ha traído á los autos la partida de matrimonio de D. Lorenzo Carreras y l)a. María Mon-serrate Yrizarry, requisito indispensable para justificar' que ese matrimonio se celebró en 29 de octubre de 1873, se-gún se alega en la demanda, y para saber la fecha en que comenzó la sociedad de gananciales,' que, según el. artí-culo 1393 del Código Civil antiguo, que es el 1311 del reformado, comienza precisamente en el día de la ce-lebración del matrimonio.
El demandante, no pudo estimarse excusado de traer dicha pincha al juicio, pues el demandado Frontera, al contestar la demanda, expresó que no afirmaba ni negaba dos hechos relativos al matrimonio de Don Lorenzo Ca-rreras y Doña María Monserrate Yrizarry, á la procrea-ción de varios hijos en su matrimonio, al fallecimiento de la Yrizarry, y á la declaratoria de herederos de la *238misma, aceptando las resultancias de la prueba, que se presentara para justificarlos.
Aparece justificado por el testimonio del auto que. Ir Corte de Mayagüez dictó en 20 de julio de 1903, que doña María Monserrate Irizarry falleció en el pueblo de Ma-ricao el día 10 de febrero de 1891 sin otorgar disposición testamentaria, dejando de su matrimonio con don Juan Lorenzo Carreras-cinco hijos nombrados Juan Lorenzo, Ramón Domingo, Juan Antonio, María Dolores [Filomena y José del Carmen Domingo, los cuales con el viudo don Juan Lorenzo Carreras, este último en la cuota vidual co-rrespondiente, fueron nombrados herederos abintestato de aquélla; y también hay indicaciones .en autos de que don Juan Antonio Carreras era mayor de edad, y su her-mano don José del Carmen Domingo de 19 años, en la fe-cha en que la Corte de Distrito de Mayagüez nombró al primero defensor del último, ó sea en 10 de noviembre de 1903, de lo cual parece desprenderse que por el año de 1880 ya estaban casados don Juan Lorenzo Carreras y doña María [Monserrate Irizarry. Empero, don Juan Lorenzo Carreras y su hermano el Presbítero don Antonio Ramos Colón adquirieron de don Eugenio Comas, por escritura pública de 5 de julio de 1874, la finca de que luego vino á ser dueño absoluto el Carreras por no haber pagado á és-te, Ramos Colón, la parte correspondiente del precio, sien-do esa finca la misma que permutó don Juan Lorenzo Ca-rreras, mediante escritura pública de 9 de mayo de 1888, por otra de don Hilarión Angleró é hipotecó á don Ramón Frontera por escritura pública de 1 de marzo de 1899, cuya nulidad se discute en el presente litigio.
Don Juan Lorenzo Carreras aparece ser de estado casa-do en las escrituras de 5 de junio de 1874, de 9 de mayo de 1888 y 1 de marzo de 1899, é indudablemente estaba casa-do con doña María Monserrate Irizarry al otorgar la se-gunda escritura, y con otra señora, cuyo nombre no consta al otorgar la tercera; pero ignórase si no obstante apare-*239cer casado al otorgar la primera de 5 de junio de 1874, lo estaba con doña María Monserrate Irizarry ó con otra es-posa distinta, duda que encuentra fundamento positivo en el lieelio de que en hv escritura de 9 de mayo de 3888 se consigna que Carreras, por otra escritura pública de 2 de abril de 1878, declaró haber recibido la cantidad de 1,961 pesos 12 centavos á que ascendió el haber de sus menores ■ hijos doña María José y doña María Emilia del Carmen, las que no figuran entre los hijos de don Lorenzo Carre-ras y doña María Monserrate Irizarry, declarados here-deros de la segunda.
No es posible, pues, definir si el demandado Carreras estaba casado con doña María Monserrate Irizarry al ad-quirir con su hermano don Antonio Ramos Colón, por es-critura de 5 de junio de 1874, la finca que luego permutó por otra de Angleró, mediante la escritura de 9 de mayo de 1888, hipotecada luego á favor de don Ramón Fronte-ra ; y como faltan, por tanto, términos hábiles para deter-minar si la primera finca era bien ganancial del matrimo-nio Carreras Irizarry, tampoco cabe hacer igual afirma-ción respecto de la hipotecada á Frontera, pues ésta susti-tuyó á aquélla por permuta, y su carácter de ganancial de-pende de que lo tuviera la primera, ó sea la dada por Fondera en permuta. .
A la parte demandante tocaba justificar los hechos de-terminantes de la calidad de ganancial de la finca hipote-cada á Frontera, en cuya calidad se funda la nulidad de la hipoteca y consiguiente reclamación de daños y perjui-cios; y faltando esa justificación, no puede prosperar la demanda, sin que sea necesario considerar y discutir la .excepción de prescripción alegada por el demandado Frontera.
Por las razones expuestas, procede se confirme la sen-tencia apelada, con las costas del recurso á cargo del ape-lante don J osé del Carmen Domingo Carreras.

Confirmada.

*240Jueces concurrentes : Sres. Presidente Quiñones y Aso-ciados, Pigueras y MacLeary.
El Juez Asociado Sr. Wolf, no intervino en la resolu-ción de este caso.